DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 5/17/2021 is acknowledged.  Claims 1, and 14 have been amended.  Claim 10 has been canceled. 

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al. (US 2012/0268042 A1) (hereinafter referred to as Shiobara) in view of Wang et al. (Acta Photonica Sinica vol 34, No. 5. Published by the Chinese Optical Society in 2005), et al. (CN 102694125 A) (for the purpose of compact prosecution, the English translation provided in the IDS submitted on 11/04/2020 is used in place of the reference and is referred to as Zhou), supported by Kawase (US 6472817 B1) and Pei (Materials Matters vol. 2.3, page 26. Published by Merck in 2007).
Regarding claim 14, Shiobara teaches an organic light-emitting display panel (display apparatus in Example 1 and illustrated in Figs. 2-4 of Shiobara), comprising: 
an array substrate (9), the array substrate comprising a plurality of driving elements (TFT driving circuits in the substrate 9 as described in [0063] of Shiobara); and 
a plurality of organic light-emitting components (color subpixels 1-3 in Figs. 2-3) corresponding to the plurality of driving elements, wherein the plurality of organic light-emitting components comprises a red organic light-emitting component (red subpixel 3) configured to emit red light (as described in [0062] of Shiobara), a green organic light-emitting component (green subpixel 2) configured to emit green light, and a blue organic light-emitting component (blue subpixel 1) configured to emit blue light, 
wherein each of the plurality of light-emitting components comprises an anode(23 in Fig. 4), a cathode (20 in Fig. 4) and an organic functional layer (15; details of layer 15 is illustrated in Fig. 2) arranged between the anode and the cathode, 
Page 3 of 10wherein the organic functional layer comprises a hole transmission region (layers 24-25), a light-emitting layer(layer 26), and an electron transmission region (layers 27-28) stacked in a sequence from the anode to the cathode, wherein the hole transmission region directly contacts the light-emitting layer (as shown in Fig. 4 of Shiobara).
But Shiobara does not teach that wherein with respect to visible light having a wavelength, a refractive index of the light-emitting layer is less than a refractive index of the electron transmission region, and the refractive index of the light-emitting layer is less than a refractive index of each part of the hole transmission region, and wherein in the array substrate, the refractive index of the light-emitting layer of the red organic light-emitting component for emitting light with the wavelength of 620nm is equal to or less than the refractive index of the light-emitting layer of the blue organic light-emitting component for emitting light with the wavelength of 460nm, so as to improve a color shift of viewing angle. 
Wang teaches that MEH-PPV film has fluorescent spectrum in red range of spectrum (see Fig. 3 of Wang).  The refractive index of MEH-PPV film at 620nm is around 1.75 (see Fig. 6 of Wang).
Uchida teaches a full-color organic LED device (see [0005] of Uchida).  In order to increase color purity of the blue light-emitting LED, a material having a LUMO level of about 2 eV is used (see [0005] of Uchida).  One example of this material is PFMO (see [0058] of Uchida).
Kawase discloses that the refractive index of PFMO at 460nm is about than 1.85 (see Fig. 13 of Kawase).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used MEH-PPV film as as stated in Pei, page 2) and to have used PFMO as blue light-emitting layer, as disclosed by Uchida, in order to increase color purity for blue (see [0005] of Uchida).
As incorporated, the refractive index of the light-emitting layer of the red organic light-emitting component is around 1.75, whereas the refractive index of the light-emitting layer of the blue organic light-emitting component is around 1.85 (as disclosed by Kawase).  
But Shiobara-Wang-Uchida is silent as in teaching wherein with respect to visible light having a wavelength, a refractive index of the light-emitting layer is less than a refractive index of the electron transmission region, and the refractive index of the light-emitting layer is less than a refractive index of each part of the hole transmission region.
Zhou teaches an organic light emitting device (Fig. 1 of Zhou).  The materials of the layers in the OLED are selected so that the refractive indices of these materials varying from small to big in the direction of emitted light.  This would reduce the light loss caused by total reflection and improve light extraction from the device (see Abstract).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected the materials for the layers of the OLED such that with respect to visible light having a wavelength, a refractive index of the light-emitting layer is less than a refractive index of the electron transmission region, and the refractive index of the light-emitting layer is less than a refractive index of each part of the hole transmission region in order to increase light extraction from the device.

Allowable Subject Matter
Claims 1-5, 8-9, 11-12, 16-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a OLED display satisfying the limitation “wherein with respect to the visible light having a wavelength of 460 nm, the refractive index of the light-emitting layer is n1, a refractive index of the first electron transmission layer is n21, and a refractive index of the second electron transmission layer is n22, a refractive index of the first hole transmission layer is n31, and a refractive index of the second hole transmission layer is n32, where n21 - n22                         
                            ≥
                        
                     0.1 and n22 – n1                         
                            ≥
                        
                     0.1, n31 – n32                         
                            ≥
                             
                        
                    0.1 and n32 – n1                         
                            ≥
                        
                     0.1” along with other limitations of the claim.
The prior art of record are Shiobara et al. (US 2012/0268042 A1), Zhou et al. (CN 102694125 A) and Kurata et al. (US 8680542 B2).
Shiobara teaches an OLED display device having an organic functional layer between a cathode and anode (see Fig. 4 of Shiobara); the organic functional layer comprises a two-layer hole transmission region (layers 24-25 in Fig. 4 of Shiobara), a light-emitting layer (layer 26), and a two-layer electron transmission region (layers 27-28) stacked in a sequence from the anode to the cathode. Zhou teaches an organic light emitting device (Fig. 1 of Zhou).  The materials of the layers in the OLED are selected so that the refractive indices of these materials varying from small to big in the direction of emitted light.  This would reduce the light loss caused by total reflection and improve see Abstract of Zhou). Kurata teaches an OLED display with a single electron transmission region on one side and a two-layer hole transmission layer on other side of the light emitting device.  However, neither Shiobara nor Zhou discloses the relationship between the films in the organic functional layer.  Meanwhile, Kurata teaches a step-wise difference in the two-layer hole transmission layer but Kurata does not teach that this two-layer hole transmission layer has higher refractive index than the light emitting layer, or that this step-wise difference also applicable to the electrode transmission side. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.